
	
		I
		111th CONGRESS
		1st Session
		H. R. 3028
		IN THE HOUSE OF REPRESENTATIVES
		
			June 24, 2009
			Mr. Thompson of
			 Mississippi introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend the Robert T. Stafford Disaster Relief and
		  Emergency Assistance Act to establish a grant program to assist innovative
		  natural disaster first responder programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 First Responder Innovation and Support Act of
			 2009.
		2.Grant
			 programTitle II of the Robert
			 T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5131 et
			 seq.) is amended by adding at the end the following:
			
				205.First responder
				innovation and support grant program
					(a)In
				generalThe President may
				make grants to eligible entities to assist innovative natural disaster first
				responder programs in accordance with this section.
					(b)ApplicationTo
				be eligible for a grant under this section, an eligible entity shall submit an
				application to the President. Such application shall include, at a minimum, a
				description of each of the following:
						(1)The purpose for
				which the grant is sought and the reason Federal assistance is needed for such
				purpose.
						(2)The innovation
				with respect to natural disaster first responders to be achieved with the
				grant.
						(3)The plans, if any, of the eligible entity
				to allocate amounts from the grant to local governments and federally
				recognized Indian tribes.
						(4)A budget for the
				expected expenditure of the grant amounts.
						(c)Selection
				criteriaThe President shall issue regulations establishing
				selection criteria for making grants under this section. Such criteria shall
				include consideration of the following:
						(1)The severity and
				frequency of natural disasters that affect the eligible entity applying for the
				grant.
						(2)Whether existing
				natural disaster first responder systems would be improved by the grant.
						(3)Whether the grant would provide natural
				disaster first responder support for special populations, including children,
				pregnant women, the elderly, and the disabled.
						(4)Whether the
				activity assisted by the grant is sustainable with non-Federal amounts after
				such grant is made.
						(d)Timing and
				number of grantsThe President shall make grants under this
				section annually and an eligible entity may apply for multiple grants under
				this section each year. An eligible entity is not limited in the number of
				grants such entity may receive under this section.
					(e)Competitive
				basisThe President shall make grants under this section on a
				competitive basis subject to the requirements of this section.
					(f)RegulationsNot
				later than one year after the date of enactment of this section, the President
				shall issue regulations necessary to carry out this section.
					(g)DefinitionsIn this section, the following definitions
				apply:
						(1)Eligible
				entityThe term
				eligible entity means any of the 50 States, the District of
				Columbia, any federally recognized Indian tribe, and any territory or
				possession of the United States that has an approved mitigation plan under
				section 322.
						(2)First
				responderThe term first responder means an
				individual who in the early stages of an incident is responsible for the
				protection and preservation of life, property, evidence, and the environment,
				including emergency response providers (as such term is defined under section 2
				of the Homeland Security Act of 2002 (6 U.S.C. 101)) and emergency management,
				public health, clinical care, public works, and other skilled support
				personnel, including equipment operators, that provide immediate support
				services during prevention, response, and recovery operations.
						(3)Natural
				DisasterThe term natural disaster has the meaning
				given such term under section 602.
						(4)PresidentThe
				term President means the President, acting through the
				Administrator of the Federal Emergency Management Agency.
						(h)Authorization of
				appropriationsThere is authorized to be appropriated to the
				President to carry out this section $100,000,000 for each of fiscal years 2010
				through 2015. Such sums shall remain available until
				expended.
					.
		
